Military pay; court-martial jurisdiction. — This case comes before the court on defendant’s motion and plaintiff’s cross-motion for summary judgment, having been submitted to the court without oral argument. Plaintiff, a soldier, was convicted by a court-martial of an offense committed during a tour of duty in Germany with dishonorable discharge and forfeiture of pay and allowances. Plaintiff invokes O'Callahan v. Parker, 895 U.S. 258 (1969), but the court finds that the facts differ in no significant way from those before the court in Gallagher v. United States, 191 Ct. Cl. 546, 423 F. 2d 1371 (1970), cert. den. 400 U.S. 849. On the basis thereof, the court, by order dated December 3, 1971, denied plaintiff’s motion for summary judgment, granted defendant’s cross-motion, and dismissed the petition. Plaintiff’s motion for rehearing was denied February 18, 1972.